Title: A Sea Captain’s Letter, 1732
From: Franklin, Benjamin
To: 


Franklin drafted private letters, Gazette essays, and Junto papers in a commonplace book he kept during 1730–38. Those parts of this manuscript book which can be identified and dated are presented at their proper chronological places in the present work. The remaining materials have been assigned the date 1732, the year in which most of the commonplace book was filled. They include this and the next four items.
 

[1732?]
We thank the Gentlewoman who favour’d us with the following Copy of Letter, which was written by [a] Sea Captain then at Leghorn to his Wife in Boston. Dated July 17. 1724.


My Dear,
When you sollicited me to give you some Instructions for the Education of our Daughters, I ever thought I said enough, in this single Rule, Endeavour to make them like your self: And were I assured that Fate had decreed this present Separation between us to be lasting, which God forbid, I could with Satisfaction leave those dear Pledges of our mutual Love in your Care, whose Prudence could allway advise them to Things that are best, and whose Example would be the most perfect Pattern.

However, when I last had the Pleasure of being with you and them, you obtained from me a Promise, That I would give you my Thoughts on that Subject in Writing. Hurry of Business hinder’d my performing it then, but my Indisposition in this City occasion’d by the unfortunate breaking of my Leg, (of which you have already had an Account) has afforded me Leisure enough to comply with your Request, and my Engagement. [Unfinished]

